Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/12/2022, with respect to claims 12,14-19,22 have been fully considered and are persuasive.  The rejections of claims 12,14-19, and 22 have been withdrawn. 

Allowable Subject Matter
Claims 12,14-19,22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious:
An artificial retina system for improving a contrast sensitivity, comprising:
an artificial retina configured to be installed under a retina, the artificial retina including a plurality of photodiode cells; and
a microcomputer configured to compare a magnitude of an electric signal output from a photodiode in each of the photodiode cells with a plurality of reference values and control to amplify or attenuate the electric signal output from each of the photodiode cells according to a result of the comparison,
wherein each of the photodiode cells includes:
the photodiode configured to convert light introduced from outside into the
electric signal and output the electric signal;
a copier configured to copy the electric signal output from the photodiode;
an amplifier configured to amplify or attenuate the electric signal output from the copier; and
a stimulation electrode configured to stimulate visual cells with the electric signal output from the amplifier,
wherein the microcomputer adjusts gain of the amplifier to control to amplify or attenuate the electric signal output from the photodiode cell, 
wherein the microcomputer stores a gain value corresponding to a value equal to or greater than one of the plurality of reference values and less than another reference value,
wherein the visual cells corresponding to each of the photodiode cells are stimulated with an electric signal controlled by the microcomputer.

Or

An artificial retina system for improving a contrast sensitivity, comprising:
an artificial retina configured to be installed under a retina and include a plurality of photodiode cells; and
a microcomputer configured to compare a magnitude of an electric signal flowing from a first photodiode of each of the photodiode cells with a magnitude of an electric signal flowing from a second photodiode which is adjacent to the first photodiode, the microcomputer configured to control to amplify or attenuate an electric signal output from each of the photodiode cells in accordance with a result of the comparison,

wherein each of the photodiode cells includes:
the photodiode configured to convert light introduced from outside into the
electric signal and output the electric signal; and
a copier configured to copy the electric signal output from the photodiode,
wherein the microcomputer includes:
a comparator configured to compare a magnitude of a copied electric signal output from the first photodiode and a magnitude of a copied electric signal output from the second photodiode; and
a controller configured to open a first switch connected to the first photodiode that outputs a first electric signal and wherein the controller is configured to close a second switch connected to the second photodiode that outputs a second electric signal, the second signal being larger than the first signal, and
wherein visual cells corresponding to each of the photodiode cells are stimulated with the electric signal controlled by the microcomputer.

Or 

An artificial retina system for improving a contrast sensitivity, comprising:
an artificial retina configured to be installed under a retina and include a plurality of photodiode cells; and
a microcomputer configured to compare a magnitude of an electric signal flowing from a photodiode of each of the photodiode cells with a plurality of reference values and controls such that a current is output through a current generator in accordance with a result of the comparison,
wherein each of the photodiode cells includes:
the photodiode configured to convert light introduced from outside into the
electric signal and output the electric signal; and
a stimulation electrode configured to stimulate visual cells with the current
generated by the current generator, 
wherein the microcomputer includes:
a transimpedance amplifier configured to convert the electric signal output fromthe photodiode into a voltage signal; 
a comparator configured to compare the voltage signal converted by the transimpedance amplifier and the plurality of reference values and determine a magnitude of the current according to a comparison result; and 
the current generator configured to generate the current having the magnitude determined by the comparator and output it through the stimulation electrode, and wherein the visual cells corresponding to each of the photodiode cells are stimulated with the current controlled by the microcomputer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774